Citation Nr: 0935432	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  07-33 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently rated as 50 percent disabling.   


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel

INTRODUCTION

The Veteran had active military service from January 1966 to 
April 1967.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2007 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Providence, Rhode Island.                  

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in May 2009.  A copy of the 
transcript of that hearing is of record.  

The decision set out below grants a 70 percent disability 
rating for the Veteran's service-connected post-traumatic 
stress disorder (PTSD).  Thus, the Board finds that the 
record raises the issue of entitlement of a total disability 
rating based on individual unemployability (TDIU).  See 38 
C.F.R. § 4.16(a).  This issue is referred to the RO for 
appropriate action.   


FINDING OF FACT

The Veteran's PTSD produces occupational and social 
impairment with deficiencies in most areas, including work, 
family relations, and mood, due to such symptoms as flattened 
affect, depression, flashbacks, anxiety, hypervigilance, 
anger, unprovoked irritability, an exaggerated startle 
response, social isolation, passive suicidal ideations, 
concentration problems, and sleep difficulties, including 
nightmares.     


CONCLUSION OF LAW

The criteria for the assignment of a disability rating of 70 
percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2008).        


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  In this regard, given that 
the Board's decision below amounts to a grant of the benefits 
sought by the Veteran on appeal (the Veteran has indicated 
that he would be satisfied with a 70 percent disability 
rating for his PTSD), the Board finds that no further 
development is needed with regard to this appeal.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no additional benefit flowing to the veteran).   


II.  Factual Background

The Veteran's DD Form 214, Armed Forces of the United States 
Report of Transfer or Discharge, shows that he had active 
military service from January 1966 to April 1967, which 
included 5 months and 20 days of foreign service.  The 
Veteran's Military Occupational Specialty (MOS) was as an 
anti-tank assaultman, and he received the National Defense 
Service Medal and the Vietnam Service Medal.  

In December 2004, the Veteran filed a claim of entitlement to 
service connection for PTSD.  In regard to stressors, the 
Veteran stated that while he was in Vietnam, he was in the 
same squad as a friend from high school.  During a firefight, 
he witnessed his friend being shot and killed.  He also 
reported that he had witnessed the deaths of two other 
members from his unit in approximately October 1966.   

In February 2005, the Veteran underwent a VA PTSD 
examination.  At that time, he stated that he lived with his 
wife of nine years.  The Veteran indicated that he had one 
adult daughter from a previous marriage and one grandson.  
The Veteran's daughter and grandson lived close by and he 
visited them approximately once a week.  According to the 
Veteran, he worked full-time as a regional marketing manager 
for a wire company.  He stated that he had been working at 
the wire company for the past 16 to 17 years.  The Veteran 
noted that he had argued with others on the job and had 
received at least one warning about losing his temper.  
However, he believed that his job was generally stable.  He 
reported that he was receiving treatment at the VA PTSD 
clinic and that he was taking an anti-depressant as treatment 
for his mood and sleep difficulties.  The Veteran stated that 
he had a good relationship with his wife and that she had 
encouraged him to get help for his difficulties associated 
with anger and holding down his feelings.  He noted that he 
also had a good relationship with his daughter and grandson, 
and that he had regular contact with his parents and three 
sisters.  In regard to friendships, the Veteran indicated 
that he had one close friend from high school who had also 
served in Vietnam.  He reported that he went out with his 
friend at least once a week; otherwise, he preferred to stay 
at home with his wife.  

According to the Veteran, his primary traumatic experience 
was the death of a close friend, which he witnessed.  The 
Veteran stated that he felt very guilty about the friend's 
death and believed that he could have done more to help him.  
He indicated that he also witnessed the deaths of other 
soldiers from his unit.  The Veteran noted feelings of 
helplessness and horror associated with directly witnessing 
combat and others being wounded or killed.  According to the 
Veteran, he had intrusive thoughts of his military 
experience.  He stated that he had nightmares about his 
Vietnam experiences two to three times per month.  In 
addition, he had distressing memories that were triggered by 
certain cues such as fireworks or the sound of helicopters.  
In general, the Veteran indicated that he avoided crowds and 
any type of large social gatherings.  He reported significant 
restriction of affect.  According to the Veteran, he had been 
told by his wife and others that he was cold or unfeeling.  
The Veteran indicated some detachment and isolation from 
others.  He noted that most of the time, he preferred to be 
with only his wife.  He stated that he had significant 
difficulty sleeping over many years, and that he was often 
"up and down all night."  According to the Veteran, he 
usually slept for only three or four hours.  He reported that 
he had significant difficulties with irritability and anger.  
The Veteran indicated that he drove to work and that he would 
get so angry at other drivers to the point where he did not 
want to drive anymore.  The Veteran's last physical 
altercation was over one year ago.  He denied ever being 
physically violent with his wife or daughter.  The Veteran 
stated that he also had significant hypervigilance.  
According to the Veteran, he always kept some guns in his 
house for protection.  He further noted that he was feeling a 
depressed mood most of the day nearly every day.  The Veteran 
indicated that he was constantly worried that something bad 
was going to happen to his wife or daughter or someone else 
he knew.  He reported fatigue and occasional feelings of 
hopelessness.  The Veteran stated that he had occasional 
suicidal ideation, particularly in the past when he was going 
through his divorce from his first wife.  However, he noted 
that he had no intent or plan to do anything to harm or kill 
himself.  According to the Veteran, he had panic attacks at 
least once a month.  

Upon mental status evaluation, the Veteran made eye contact, 
although he often appeared very tense and uncomfortable.  He 
was appropriate, cooperative, and was generally pleasant.  
The Veteran's affect was tense and flat, which was generally 
consistent with his report of anxiety and a depressed mood.  
The rate, volume, and articulation of his speech were 
generally normal.  His thought process was logical and the 
content was appropriate to the examination.  He was fully 
oriented and did not indicate any delusional thinking 
processes.  The Veteran acknowledged that he would 
occasionally hear a voice or see a shadow that other people 
did not hear or see; however, he indicated that those 
experiences appeared to be associated with his trauma 
memories.  He acknowledged some suicidal ideation without any 
intent or plan.  The Veteran further acknowledged that when 
he got angry, he sometimes had thoughts of harming others but 
that he had no intent or plan to do that.  Regarding 
cognitive functioning, he reported that he found that he had 
to write things down more, but that he did not find his 
memory to cause any impairment.  He did not indicate any 
gross impairment in cognitive functioning that could limit 
his ability to participate in the examination.  The diagnoses 
were the following: (Axis I) PTSD, delayed onset, and major 
depressive disorder, (Axis II) hypertension, lumbago, rotator 
cuff strain, (Axis IV) combat exposure, and (Axis V) Global 
Assessment of Functioning (GAF) score of 55.  The examiner 
noted that the Veteran presented symptoms that were 
consistent with PTSD associated with combat exposure in 
Vietnam.  According to the examiner, it appeared that the 
Veteran's PTSD was of delayed onset but had now become a 
chronic condition.  The Veteran's chronic PTSD included panic 
attacks as an associated feature, not warranting a separate 
diagnosis.  He also indicated a major depression, and it was 
the examiner's opinion that the Veteran's major depression 
was directly associated with his PTSD.  According to the 
examiner, the Veteran's GAF score reflected the fact that the 
Veteran was still able to work full-time and did have 
adequate, though limited, social functioning and some 
meaningful and interpersonal relationships.  The Veteran's 
symptoms were mostly mild to moderate.  The most impairing 
symptoms included recurrent panic attacks, depressed mood 
with feelings of excessive guilt, moderate to severe 
irritability and anger, and sleep difficulties.    

By an April 2005 rating action, the RO granted service 
connection for PTSD with major depressive disorder.  The RO 
stated that the Veteran's service personnel file showed that 
he had served in Company D of First Battalion, First Marines 
Division, and that he had participated in combat operations 
against communist forces, in search and clearing operations 
in Quant Tri Province, and in search and destroy missions.  
The Veteran had reported that he had witnessed the deaths of 
two members of his unit in approximately October 1966.  He 
had provided the names of those killed in action.  An extract 
from the United States National Archives and Records 
Administration, dated in April 2005, confirmed that the 
aforementioned members of the Veteran's unit had been killed 
in action in September 1966.  Thus, service connection was 
granted and the RO assigned a 30 percent disability rating 
under Diagnostic Code 9411, effective from December 13, 2004, 
for the Veteran's service-connected PTSD with major 
depressive disorder.  

In October 2005, the Veteran requested that his service- 
connected PTSD be reevaluated for a higher rating.

A VA PTSD examination was conducted in January 2006.  At that 
time, the Veteran stated that he was fired from his job in 
March 2005 due to "different philosophies."  According to 
the Veteran, he was accused of being "too military."  He 
indicated that he was working part-time with the National 
Guard.  The Veteran noted that he continued to live with his 
wife of 10 years and that they got along fairly well.  He 
reported that he did not leave the house often and that he 
felt stressed when his wife was not at home.  The Veteran 
stated that he also had contact with his daughter and son-in-
law, and that he enjoyed his seven-year-old grandson.  He 
also noted that he had contact with his parents and three 
sisters.  The Veteran reported that he had one close friend 
who was also a Vietnam veteran.  The friend had lost his legs 
during service.  The Veteran was very emotional when he 
described the friendship.  According to the Veteran, he saw a 
Dr. S. at the VA PTSD clinic every three months.  The 
examiner indicated that according to Dr. S., the Veteran was 
struggling with memories from Vietnam, his lost job, and with 
a sense of his own worth.  Dr. S. stated that the Veteran was 
having more difficulty sleeping.  

Upon mental status evaluation, the Veteran's eye contact was 
poor.  His affect was restricted and he was tense, emotional, 
and lost concentration several times during the interview.  
Although he was fully oriented, he acknowledged that at 
times, he heard the voice of his friend who was injured in 
Vietnam.  The Veteran noted that he also saw a vision of that 
friend.  He acknowledged passive suicidal ideation and 
questioned his worth.  The Veteran denied active suicidal 
thoughts or intent.  He also denied homicidal intent.  The 
Veteran acknowledged irritability including road rage.  He 
denied any altercations in the past year.  The Veteran's mood 
was sad and he was very emotional when talking about his 
friend and other losses.  His concentration was poor.  The 
Veteran was unable to complete a serial sevens task and he 
was unable to spell the word "world" forward and backward, 
although he gave several efforts.  He needed redirection with 
the serial sevens task forgetting which number he was 
subtracting.  The Veteran was unable to remember three 
objects after three minutes, remembering two with cueing.  He 
remembered the current President and one previous President, 
two more with cueing.  His interpretations of abstracts were 
concrete.  The Veteran's deficits appeared related to 
difficulties with concentration and attention rather than 
deficits in intellect.  The Veteran continued to experience 
frequent intrusive thoughts regarding his military 
experiences.  He had nightmares often and occasional 
flashbacks, and he was often distressed at exposure to cues 
or any reminders of his military experiences.  The Veteran's 
memory, attention, sleep, and ability to interact effectively 
were severely impaired.  The Veteran was hypervigilant and he 
demonstrated exaggerated startle response.  According to the 
examiner, while the Veteran was in the office, there was a 
noise from the floor above and he had a visible startle 
response.  The diagnoses were the following: (Axis I) PTSD 
and major depression, (Axis III) medical problems as listed 
in the previous evaluation report, including hypertension, 
(Axis IV) stressors were significant and included loss of 
job, inability to function in the community, and significant 
symptoms of PTSD, and (Axis V) GAF score of 49.  The examiner 
stated that it was evident that the Veteran's symptoms of his 
PTSD had increased.  The Veteran had lost his long-time 
employment, although he had found some part-time employment 
with the National Guard, which seemed better suited to his 
military demeanor and his lack of flexibility.  In addition, 
he was experiencing increased anxiety and decreased ability 
to interact effectively in social situations.      

By a January 2006 rating action, the RO increased the 
disability rating for the Veteran's service-connected PTSD 
with major depressive disorder from 30 percent to 50 percent 
disabling, effective from March 4, 2005.   

In January 2007, the Veteran requested that his service- 
connected PTSD be reevaluated for a higher rating.

In March 2007, the Veteran underwent a VA PTSD examination.  
At that time, he stated that he was still living with his 
wife and that he was in regular contact with his daughter and 
grandson.  The Veteran indicated that since his last 
examination, he felt that his "rage issues" had increased.  
He also noted that his chronic sleep difficulties had 
worsened to the point that he had stopped sleeping with his 
wife.  According to the Veteran, he feared that he would harm 
her in his sleep while experiencing a nightmare.  The Veteran 
reported that he experienced recurrent intrusive distressing 
recollections of Vietnam three to four times per week, and 
experienced combat-related nightmares three times per weeks.  
He stated that he felt extremely sad when reminded of 
Vietnam.  The Veteran further indicated that he had increased 
anhedonia and increased social isolation.  He denied any 
particular marital problems, characterizing his wife as 
supportive and describing her as his "best friend."  
According to the Veteran, he saw a counselor at the Vet 
Center once a month.  He stated that he was still working on 
a part-time basis with the National Guard.  Because the 
National Guard had a decrease in their funding, the Veteran 
had decreased his work schedule.  He worked running the 
shooting range at Camp Fogerty.  According to the Veteran, he 
felt comfortable in that setting and he noted that his 
National Guard peers were his "friends."  Although the 
Veteran indicated that he liked working there, he also 
reported some significant altercations at the job, including 
at least one incident in which he was involved in a verbal 
altercation and another incident in which he pushed someone 
in the heat of an argument while at work.  The examiner noted 
that upon a review of the Veteran's claims file, specifically 
the VA PTSD clinic treatment records, it was shown that in 
December 2006, the Veteran's psychotropic medication for his 
PTSD was increased.  The Veteran reported depressive symptoms 
which involved pervasive dyshphoria, anhednoia, concentration 
difficulties, diminished energy and feelings of 
worthlessness.      

Upon mental status evaluation, the examiner stated that the 
Veteran was a truthful and reliable informant, although he 
displayed some difficulty recalling time lines with regard to 
his history.  There was no evidence of any psychomotor 
abnormalities.  The Veteran's speech was normal in rate and 
volume and was well-articulated.  He denied auditory or 
visual hallucinations.  He was alert and oriented and free 
from any gross cognitive impairment.  The examiner reported, 
however, that he screened for concentration difficulties and 
found that while the Veteran was able to spell the word 
"world" correctly forward, he was unable to do so 
backwards.  He was able to state the dates of the week and 
the months of the year backwards with significant effort but 
without error.  The Veteran's thought form was lucid and 
coherent, not tangential or circumstantial.  There was no 
evidence of any psychotic thought process.  The Veteran's 
thought content was appropriate to the interview context and 
was not obsessional or delusional.  The Veteran's affect was 
restricted in range, not labile, and content appropriate.  
Risk assessment revealed that while he had experienced 
suicidal ideation in the past, he denied suicidal ideation 
for the past years.  He also denied any history of suicide 
attempts.  The Veteran reported strong angry thoughts against 
at least one of his co-workers at the National Guard, but 
denied any homicidal ideation, urge, attempt, or plan.  
According to the Veteran, because he would be leaving the 
National Guard very soon, he felt certain that he would not 
act on his angry impulse.  The Veteran's insight and judgment 
were intact.  The diagnoses were the following: (Axis I) PTSD 
and major depressive disorder, (Axis III) multiple orthopedic 
issues and hypertension, (Axis IV) exposure to war, and (Axis 
V) GAF score of 49.  The examiner stated that she felt that 
since the Veteran's last VA examination, there had been a 
number of significant developments, as noted above.     

In July 2007, the RO received private medical records from 
the Vet Center, dated from July 2006 to June 2007.  The 
records show intermittent treatment for the Veteran's PTSD.  

In May 2009, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  At that time, he 
stated that he had retired from the National Guard and had 
not been working since 2007.  According to the Veteran, his 
PTSD disability interfered with his normal activities every 
day.  He indicated that he had difficulty sleeping due to 
nightmares and that he had flashbacks on a daily basis.  The 
Veteran noted that he was a social recluse and that he would 
not attend functions.  He reported that he had anger 
problems.  For example, he stated that recently, he stopped 
for fuel for his truck and started to leave before he paid, 
which he noted was an "honest mistake."  According to the 
Veteran, a person from the gas station came outside and 
started to scream at him that he was a "thief."  The 
Veteran indicated that he told the person he was going "to 
kill him."  He went inside and paid his gas bill and did 
"the best to contain" himself.  The Veteran noted that he 
had trouble handling confrontation.  In response to the 
question as to whether the Veteran felt as though his PTSD 
had gotten worse in recent years, the Veteran responded 
"definitely so."  The Veteran noted that he had panic 
attacks, suicidal thoughts, and did not feel good about 
himself.    







III.  Analysis

Disability ratings are determined by the application of VA's 
SCHEDULE FOR RATING DISABILITIES (Rating Schedule) codified 
in 38 C.F.R. Part 4 (2008), which is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2008). Pertinent regulations do not require 
that all cases show all findings specified by the Rating 
Schedule, but that findings sufficient to identify the 
disease and the resulting disability and above all, 
coordination of the rating with the impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2008).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008).

Where entitlement to compensation has already been 
established and an increase in the severity of the disability 
is at issue, as in this case, "the relevant temporal focus. 
. . . is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim."  Hart 
v. Mayfield, 21 Vet. App. 505, 509-10 (2007); see also 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In this 
regard, the Court has recognized that "staged ratings are 
appropriate for an increased-rating claim when the factual 
findings show distinct time periods where the service- 
connected disability exhibits symptoms what would warrant 
different ratings."  Hart, supra, at 509.

The Veteran's service-connected PTSD has been evaluated in 
accordance with the criteria set forth in 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Under Diagnostic Code 9411, a 50 
percent rating is warranted where the disorder is manifested 
by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and an inability to 
establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.  

In reviewing the evidence of record in a light most favorable 
to the Veteran, the Board finds that the evidence supports a 
grant of a 70 percent rating for his service-connected PTSD.  
The Veteran experiences deficiencies in most areas, to 
include work, mood, and family relationships as a result of 
his PTSD symptoms.  The Veteran's PTSD symptoms include 
persistent depression and significant disturbances of 
motivation and mood taking the form of flashbacks, anxiety, 
panic attacks, hypervigilance, anger, unprovoked 
irritability, an exaggerated startle response, social 
isolation, concentration problems, and sleep difficulties, 
including nightmares.  

In this case, the Board recognizes that the Veteran received 
a GAF score of 49 in both of his VA PTSD examinations, dated 
in January 2006 and March 2007.  The Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV) provides 
that a GAF score rates the overall psychological functioning 
on a scale of zero to 100.  A GAF score of 41 to 50 is 
defined as "Serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  Id.  
Although the Veteran received the same GAF score in both 
examinations, a review of the March 2007 VA examination 
report shows a worsening of the Veteran's PTSD symptomatology 
as compared to the results from his earlier VA examination.  
In the March 2007 VA examination report, the examiner stated 
that she felt that since the Veteran's last VA examination, 
there had been a number of significant developments.  The 
Veteran indicated that since his last examination, he felt 
that his "rage issues" had increased.  In this regard, the 
Board notes that at the time of the earlier VA examination in 
January 2006, the Veteran denied any altercations in the past 
year.  However, in the March 2007 VA examination report, the 
Veteran reported some significant altercations at his job 
with the National Guard, including at least one incident in 
which he was involved in a verbal altercation and another 
incident in which he pushed someone in the heat of an 
argument while at work.  In addition, the Veteran reported 
strong angry thoughts against at least one of his co-workers, 
and the only reason why he felt that he would not act on his 
angry impulse was the fact that he would soon be leaving the 
National Guard.  The Board further notes that the Veteran 
reported that his chronic sleep difficulties had worsened to 
the point that he had stopped sleeping with his wife because 
he feared that he would harm her in his sleep while 
experiencing a nightmare.  The mental status evaluation 
showed that the Veteran continued to have concentration 
difficulties and his affect was restricted in range, not 
labile.  Moreover, the examiner reported that in December 
2006, the Veteran's psychotropic medication for his PTSD was 
increased.  The Veteran reported depressive symptoms which 
involved pervasive dyshphoria, anhednoia, concentration 
difficulties, diminished energy and feelings of 
worthlessness.   

The Board further notes that since the Veteran's last VA 
examination in March 2007, he retired from the National Guard 
and is no longer working.  In the May 2009 Travel Board 
hearing, the Veteran reported that other than his immediate 
family, he was socially isolated and he experienced suicidal 
thoughts and panic attacks.  In addition, he had difficulty 
controlling his anger and had flashbacks on a daily basis.   

Based on the evidence described above, the Board finds that 
the Veteran's PTSD symptomatology more nearly approximates 
the criteria for a 70 percent rating under the current 
provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411.  See 
38 C.F.R. § 4.7.  At the very least, the evidence for and 
against an evaluation in excess of 50 percent for the 
service-connected PTSD is in equipoise, and, as such, 
reasonable doubt is resolved in favor of the Veteran.  See 
38 C.F.R. § 4.3 (2008).  Accordingly, a rating of 70 percent 
is warranted for the Veteran's service-connected PTSD.  

Because the Veteran has specifically maintained that a 70 
percent rating is warranted for his PTSD, and given that in 
the decision above, the Board grants such an evaluation, it 
is not necessary to discuss whether an evaluation in excess 
of 70 percent is warranted.  The Board's decision to grant 
the benefit sought on appeal, a 70 percent rating for the 
Veteran's PTSD, satisfies his appeal.  As noted in the 
Introduction of this decision, the Board finds that the 
record raises the issue of entitlement to a TDIU rating and 
has referred such issue to the RO for appropriate action.  


ORDER

A 70 percent rating for PTSD is granted, subject to the law 
and regulations governing the payment of monetary awards.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


